DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This communication is in response to the RCE of 11/23/2021. All changes made to the claims have been entered. Accordingly, Claims 1, 3-4, 7, 29, 32, 33, 36, 44-46 are currently pending in the application. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for radio resource control (RRC) signaling, means for randomly determining, and means for sending in claim 29, and means for receiving in claim 36.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Review of the specification appears to provide the corresponding structure, material, or acts for the claimed functions as shown in figures 3, 6, 8 along with [0056]-[0057] .

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 7, 29, 32, 33, 36, 44, 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salem et al. (US 2019/0075581), in view of Sun et al. (US 2021/0112575), in view of Antoine et al. (US 2018/0242333).
Regarding claim 1, 29, 44, 45,   Salem discloses a method of wireless communications by a user equipment (UE) (methods and devices for grant free uplink transmission and the electronic devices (EDs) transmit grant free (GF) uplink transmissions over the unlicensed spectrum in accordance with the GF resource configuration information and an electronic device that includes memory and processors to configure the ED for GF uplink transmissions, abstract and [0028] and [0006] and figure 15), comprising:
	receiving radio resource control (RRC) signaling, from a base station (BS), semi-statically (the GF resource configuration information is received entirely via RRC signaling and semi-static signaling, [0011] and [0108] and [0032] and [0136] and [0081]) configuring one or more uplink grants including a plurality of transmission opportunities (TOs) for uplink transmission by the UE and configuring, for the plurality of TOs, a plurality of frequency locations associated with each TO (the configuration is done in accordance with GF resource configuration information received from a base station which includes GF ED group specific resource configuration information indicating time-frequency (T/F) resources for GF uplink transmission and the GF resource configuration information comprises information indicating a plurality of potential GF occasions within a GF transmission cycle at which the ED could potentially start a GF uplink transmission, [0028] and [0034]-[0035] and [0078]-[0080] and [0141] and [0255] and figure 15);
randomly determining, for each of one or more TOs of the plurality of TOs, one frequency location of the plurality of frequency locations associated with the TO for uplink transmission in the TO, wherein randomly determining the frequency location of the plurality of frequency location associated with the TO comprises randomly selecting one of the plurality of frequency locations associated with each of the plurality of TOs (EDs can apply either a random or a pre-configured OCB-compliant frequency hopping pattern within the time-frequency resources of the sub-band…An example of OCB-compliant frequency-hopping pattern is a random or a pre-configured sequence of frequency interlaces to be used by the ED over consecutive slots of the GF transmission, [0152]); and
sending one or more uplink transmissions to the BS in the one or more TOs at the randomly determined frequency location for each of the one or more TOs (the ED transmits a GF uplink transmission in accordance with the GF resource configuration information, [0257] and figure 15 and [0034]-[0035] and [0078]-[0080]).
Salem however fails to disclose the term “Type-1” with respects to uplink grants. As discussed above, Salem however discloses the GF resource configuration information is received entirely via RRC signaling ([0011] and [0032] and [0136]). In a similar field of endeavor, Sun discloses configuring one or more Type-1 uplink grants (In type 1 UL data transmission without grant, resource configuration is only based on RRC (re)configuration without any L1 signaling ([0006]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Salem and Sun fails to clearly disclose selecting frequency locations based on a random generator. As discussed above, Salem however discloses that EDs can apply either a random or a pre-configured OCB-compliant frequency hopping pattern ([0152]). In a similar field of endeavor, Antoine discloses randomly selecting one of the plurality of frequency locations associated with each of the plurality of TOs based on a random generator (the selection of the transmission frequency uses a random generator…The random generator successively generates candidate frequencies…which is used as the transmission frequency for the uplink message, [0205] and [0041] and [0036]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of using a random generator in the selection of a transmission frequency as disclosed by Antoine  into the method of grant-free uplink transmission from an electronic device in which EDs can apply a random frequency hopping pattern as disclosed by Salem and Sun in order to 
Regarding claim 3, 32, Salem discloses wherein the plurality of TOs are consecutive (sequence of frequency interlaces to be used by the ED over consecutive slots of the GF transmission, [0152]).
Regarding claim 4, 33, Salem discloses wherein the one or more uplink grants further configure: a period in which the plurality of TOs are configured, a time domain offset of the TOs within the period, a number of repetitions of the plurality of TOs within the period, a demodulation reference signal (DMRS) sequence to use for uplink transmission in the TO (the associated resources configured for an ED include any or all of the following: 1) frequency resources in a TTI…2) Time resources including starting/ending position…3)RS configuration e.g. DMRS…4) ED specific hopping parameters…7)number of grant free transmission repetitions and the occasion(s) within a GF transmission cycle can be configured through high layer signaling, e.g., indicating an offset from the start of the GF transmission cycle, [0086]-[0095] and [0140] and [0165]).
Regarding claim 7, 36, Salem discloses further comprising receiving another one or more uplink grants configuring  another plurality of frequency locations for the plurality of TOs after a duration (a grant free transmission may require resource configuration at the ED connection setup and have resource reconfiguration or an update during operation, [0079] and [0135] and [0146] and [0143] and [0209]).

Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salem, in view of Sun, in view of Antoine, in further view of Hwang et al. (US 2018/0145802).
EDs can apply either a random or a pre-configured OCB-compliant frequency hopping pattern ([0152]). In a similar field of endeavor, Hwang discloses wherein randomly selecting one of the plurality of associated frequency locations associated with each of the plurality of TOs includes seedlessly generating a random number to randomly select the frequency location (device may generate a random number and select the RACH resources such as the RACH transmission timing and/or the subcarrier index (or frequency position)…based on the random number, [0120]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having a UE generate a random number for selecting a resource as disclosed by Hwang into the method of grant-free uplink transmission from an electronic device in which EDs can apply a random frequency hopping pattern as disclosed by Salem, Sun, and Antoine in order to improve the system and provide flexibility in configuring a selection of resources, such as via generating a random number at the UE/ED. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 7, 29, 32, 33, 36, and 44-46 have been considered but are moot because the new ground of rejection does not rely 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sundararajan et al. (US 2017/0171855) disclosing an unscheduled resource selection circuitry may utilize random number generator circuitry…to select one or more resources ([0082]).

Zhu et al. (US 10681737) disclosing generating, by the UE, a random number, and selecting, by the UE, the random access resource…according to the random number…and the configuration information of the random access resource that is notified by the base station (col2 lines 20-44 and col5 line 15-30 and col1 lines 50-55).

Yiu et al. (US 2016/0044539) disclosing UE may select a carrier frequency…using a UE generated random number ([0044]).

Knockman et al. (US 6909737) disclosing carrier frequencies are selected from a matrix with available frequencies by generating a sequence of random numbers that reference the position of a respective carrier frequency in the matrix (col2 lines 30-45).

Keshavarzian et al. (US 2010/0085954) disclosing each of sender nodes may include a random number generator that enables each of nodes to select one of frequency channels according to the probabilities ([0079])

13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H NGO/Examiner, Art Unit 2473